 



EXHIBIT 10.3

TBC CORPORATION

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT is being executed effective as of the 8th day of
May, 2000 (the “Effective Date”), between TBC CORPORATION, a Delaware
corporation (“TBC”), and ORLAND WOLFORD (the “Executive”).

     IN CONSIDERATION of the respective covenants and agreements hereinafter
contained, the parties hereby agree as follows:

     1. Duties: Upon the Effective Date, the Executive shall be employed by TBC
as a Senior Vice President or in such other capacity or capacities of equal
standing and dignity connected with the business of TBC as the Chief Executive
Officer of TBC shall from time to time determine. The Executive agrees to be so
employed by TBC and shall devote his best efforts and all of his business time
to advance the interests of TBC, subject to vacations in accordance with the
vacation policy from time to time in effect at TBC; provided, however, that the
Executive shall be entitled to a minimum of three weeks’ vacation per year.
Unless otherwise agreed by the Executive and TBC, the Executive shall be based
in Palm Beach County, Florida, and shall be reimbursed for his expenses in
relocating from Ponte Vedra Beach, Florida to Palm Beach County, Florida, in
accordance with the terms set forth on Schedule A attached hereto.

     2. Term: Subject to paragraphs 4 and 5 hereof, the term of the Executive’s
employment hereunder shall be for a period commencing on the Effective Date and
terminating on that date (the “Termination Date”) which is the fifth anniversary
date of the Effective Date.

     3. Compensation: A. Base Salary. Beginning on the Effective Date and
continuing during the term of his employment by TBC in any capacity under this
Agreement, the Executive shall be paid a salary of $228,000 per annum (“Base
Salary”) from and after the Effective Date, payable by TBC to the Executive in
accordance with TBC’s regular payroll practices as from time to time in effect.
In the event that the Chief Executive Officer of TBC shall at any time or times
increase the Executive’s salary, then the Executive’s Base Salary under this
Agreement for any period thereafter shall be not less than such increased
amount.

          B. Incentive Compensation. In addition to his Base Salary, the
Executive shall be entitled to receive incentive compensation as a participant
in the Management Incentive Compensation Plan maintained by TBC, in accordance
with and subject to the terms and conditions thereof. The Executive shall have
an annual “Targeted Incentive Award,” as defined in such Plan, of not less than
37.5% of his Base Salary.

 



--------------------------------------------------------------------------------



 



          C. Stock Options. The Compensation Committee of the TBC Board of
Directors shall grant to the Executive a nonqualified stock option, under TBC’s
1989 Stock Incentive Plan, to purchase 12,500 shares of TBC Common Stock at the
closing price of such stock on the Effective Date. The Executive shall be a
participant in any stock options plans maintained by TBC from time to time
during the term of this Agreement on and subject to the terms and conditions
thereof.

          D. Fringe Benefits. The Executive shall be entitled to participate in
all insurance, automobile, vacation and other fringe benefit programs of TBC to
the extent and on the same terms and conditions (subject, however, to the terms
and provisions of any such benefit plan) as are accorded executives of TBC
holding similar positions as the Executive. The Executive’s automobile allowance
shall be in accordance with TBC’s plan at $1,267 per month.

          E. Reimbursement of Expenses. The Executive shall be reimbursed for
all items of travel and entertainment and miscellaneous expenses reasonably
incurred by him on behalf of TBC. Reimbursement for such expenses will be
pursuant to, and limited by, TBC’s policy for reimbursement of employees’
business expenses.

          F. Initial Bonus. On the Effective Date, TBC shall pay the Executive a
cash bonus in an amount which will yield the Executive $80,000 on an after-tax
basis.

          G. Supplemental Retirement Benefits. The Executive shall be entitled
to participate in the TBC Corporation Executive Retirement Plan, as the same may
be amended from time to time hereafter.

          H. Entire Compensation. The compensation and benefits provided in this
Agreement are in full payment for the services to be rendered by the Executive
to TBC.

     4. Death or Total Disability of the Executive. A. Death. In the event of
the death of the Executive during the term of his employment hereunder, this
Agreement shall terminate effective as of the date of the Executive’s death, and
TBC shall have no further obligation or liability hereunder except to pay to the
Executive’s estate the portion, if any, of the Executive’s Base Salary which
remains unpaid for the period up to the Executive’s date of death.

          B. Total Disability. In the event of the Total Disability (as that
term is hereinafter defined) of the Executive for a period of ninety consecutive
days during the term of his employment under this Agreement, TBC shall have the
right to terminate the Executive’s employment hereunder by giving the Executive
ten days’ written notice thereof, and upon expiration of such ten-day period,
TBC shall have no further obligation or liability under this Agreement, except
that TBC shall pay to the Executive the portion, if any, of the Executive’s Base
Salary which remains unpaid for the period up to the date of termination.

               The term “Total Disability”, when used herein, shall mean a
mental or physical condition which, in the reasonable opinion of TBC, renders
the Executive unable or incompetent to carry out the job responsibilities he
held or tasks to which he was assigned at the time the disability was incurred.

-2-



--------------------------------------------------------------------------------



 



     5. Discharge. A. For Cause. TBC may discharge the Executive and thereby
terminate his employment hereunder for the following reasons: (i) habitual
intoxication, drug addiction, or conviction of a felony; (ii) in the event that
the Executive engages in an act or acts of dishonesty constituting a felony and
resulting or intending to result directly or indirectly in personal gain or
enrichment at the expense of TBC; or (iii) in the event that the Executive shall
deliberately and intentionally refuse to observe or comply with any of the
material terms or provisions hereof or any reasonable rule or regulation that
may be established from time to time by the Executive’s supervisors for the
conduct of TBC’s business, if such failure is not remedied within twenty days
after written notice is received from TBC. In the event that TBC shall discharge
the Executive pursuant to this paragraph 5.A., TBC shall have no further
obligation or liability under this Agreement, except that TBC shall pay to the
Executive the portion, if any, of the Executive’s Base Salary which remains
unpaid for the period up to the date of termination.

          B. Without Cause. TBC shall have the right to discharge the Executive
at any time during the term of the Executive’s employment hereunder immediately
upon the giving of written notice thereof to the Executive. In the event of any
such discharge without cause, TBC shall pay to the Executive an amount equal to
his Base Salary in effect immediately prior to the date of his discharge, which
shall be payable in twelve equal monthly installments commencing on the first
day of the month following the month in which the discharge occurs and
continuing on the first day of each of the next eleven months.

     6. Non-Disclosure and Non-Competition. A. The Executive recognizes and
acknowledges that he will have access to certain confidential information of
TBC, including but not limited to, trade secrets, customer lists, sales records
and other proprietary commercial information, and that such information
constitutes valuable, special and unique property of TBC. The Executive agrees
that he will not, for any reason or purpose whatsoever, during or after the term
of his employment, disclose any of such confidential information to any party
without express authorization of TBC, except as necessary in the ordinary course
of performing his duties hereunder.

          B. The Executive agrees with TBC that during the term of his
employment with TBC and for a period of two years following the termination of
his employment with TBC, he will not, without the prior written consent of TBC,
engage directly or indirectly in any business (either financially or as a
shareholder, employee, officer, partner, independent contractor or owner, or in
any other capacity calling for the rendition of personal services or acts of
management, operation or control) which is competitive with the business
conducted or planned to be conducted by TBC at the time the Executive’s
employment with TBC terminates or within one year thereafter, within the
geographical area in which any such business is then being conducted or planned
to be conducted within such one year period. Ownership of up to one percent (1%)
of any class of securities of a corporation engaged in such a competitive
business shall not be a violation of this paragraph 6.B. if the securities are
listed on a national securities exchange or registered under the Securities
Exchange Act of 1934. In furtherance and not in limitation of the foregoing,
Executive acknowledges that any business which competes with the business being
conducted by Tire Kingdom, Inc. (“TKI”) on the Effective Date or, in the event
that TBC completes its acquisition of TKI, at any time following such
acquisition, constitutes a competitive business for purposes of this paragraph
6.B.

-3-



--------------------------------------------------------------------------------



 



          C. The Executive acknowledges that his compliance with the agreements
in paragraphs 6.A. and 6.B. hereof is necessary to protect the goodwill and
other proprietary interests of TBC. The Executive acknowledges that a breach of
his agreements in paragraphs 6.A. and 6.B. hereof will result in irreparable and
continuing damage to TBC and its businesses, for which there will be no adequate
remedy at law; and the Executive agrees that in the event of any breach of the
aforesaid agreements, TBC shall be entitled to injunctive relief and to such
other and further relief as may be proper.

     7. Amendments. Any amendment to this Agreement, including any extension or
renewal of the term of employment of the Executive, must be made in writing and
be signed by the parties to be effective.

     8. Enforceability. If any provision of this Agreement shall be invalid or
unenforceable, in whole or in part, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable, or shall be deemed excised from this Agreement, as
the case may require, and this Agreement shall be construed and enforced to the
maximum extent permitted by law, as if such provision had been originally
incorporated herein as so modified or restricted, or as if such provision had
not been originally incorporated herein, as the case may be.

     9. Governing Law. The validity and effect of this Agreement shall be
governed exclusively by the laws of the State of Florida, as applicable to
agreements executed and wholly performed therein.

     10. Assignment. A. The rights and obligations of TBC under this Agreement
shall inure to the benefit of, and shall be binding upon, the successors and
assigns of TBC.

          B. This Agreement and the obligations created hereunder may not be
assigned by the Executive and shall be binding upon and enforceable against the
heirs, legatees, executors, and estate of the Executive.

     11. Notices. All notices required or permitted to be given hereunder shall
be in writing and shall be deemed to have been given when delivered personally
or by facsimile, or mailed by certified or registered mail, return receipt
requested, addressed (i) to the Executive at his last address on the TBC payroll
records, and (ii) to TBC at 4770 Hickory Hill Road, Memphis, Tennessee 38141,
Attention: Chief Executive Officer.

          Any party may from time to time change his or its address for the
purpose of notices to that party by a similar notice specifying a new address,
but no such change shall be deemed to have been given until it is actually
received by the party sought to be charged with its contents.

     12. Waiver. No claim or right arising out of a breach or default under this
Agreement can be discharged in whole or in part by a waiver of that claim or
right unless the waiver is supported by consideration and is in writing and
executed by the aggrieved party hereto. A waiver by either party of a breach or
default by the other party of any provision of this

-4-



--------------------------------------------------------------------------------



 



Agreement shall not be deemed a waiver of future compliance therewith, and such
provision shall remain in full force and effect.

     IN WITNESS WHEREOF, this Agreement has been executed by the parties as of
the date first above written.

              TBC CORPORATION
 
       

  By   /s/ LAWRENCE C. DAY

            Lawrence C. Day,
President and Chief Executive Officer
 
            /s/ ORLAND WOLFORD           ORLAND WOLFORD

-5-



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION

     TBC CORPORATION, a Delaware corporation (“TBC”), hereby assigns to TIRE
KINGDOM, INC., a Florida corporation (the “Company”), all of TBC’s rights under
the Employment Agreement, dated as of May 8, 2000 (the “Employment Agreement”),
between TBC and Orland Wolford (the “Executive”).

     THE COMPANY hereby assumes and agrees to satisfy and discharge all of TBC’s
obligations under the Employment Agreement.

     THIS ASSIGNMENT AND ASSUMPTION is being executed, effective as of the 5th
day of June, 2000.

              TBC CORPORATION
 
       

  By:        /s/ LAWRENCE C. DAY

            Lawrence C. Day,
President and Chief Executive Officer

 
            TIRE KINGDOM, INC.
 
       

  By:        /s/ W. MICHAEL POTTS

            W. Michael Potts,
Vice President

CONSENT

     THE UNDERSIGNED hereby consents to the foregoing Assignment and Assumption,
effective as of the 5th day of June, 2000.

                  /s/ ORLAND WOLFORD       ORLAND WOLFORD           

-6-